per curiam:
La peticionaria solicita de esta Curia la re-visión de una sentencia emitida por el Tribunal de Circuito de Apelaciones en que se revoca una resolución emitida por la Comisión de Investigación, Procesamiento y Apelación, también conocida como C.I.P.A. Mediante dicha resolución se confirmó la determinación del Superintendente de la Po-licía de Puerto Rico de expulsar permanentemente a un miembro de dicho Cuerpo por alegada conducta contraria al Reglamento de Personal de la Policía.
Nos corresponde determinar si un agente de la Policía tiene derecho a que se le entreguen los documentos relacio-nados con la toma, manejo y análisis de una prueba de dopaje, a base de la cual fue expulsado del Departamento de la Policía, de manera que pueda atacar la confiabilidad de dicho procedimiento cuando acude ante la C.I.P.A. para impugnar la decisión del Superintendente de la Policía de expulsarlo.
HH
El Sr. Félix Ramírez Ferrer se desempeñaba como *325agente de la Policía de Puerto Rico (en adelante Policía), adscrito a la División de Extradiciones.(1) El 12 de marzo de 1997, el Superintendente de la Policía de Puerto Rico (en adelante Superintendente) emitió una resolución en la cual le formuló cargos al señor Ramírez Ferrer por alegada conducta en violación al Art. 14, Sec. 14.5, incisos (15) y (27) del Reglamento de Personal de la Policía de Puerto Rico, Reglamento Núm. 4216 de 3 de julio de 1981 (Regla-mento de la Policía),(2) que disponen lo siguiente:
FALTA GRAVE 15 Usar drogas, tranquilizantes o estimulan-tes, a menos que los mismos sean por prescripción facultativa.
FALTA GRAVE 27 Observar una conducta lesiva, inmoral o desordenada en detrimento del Cuerpo de la Policía.
Los cargos estaban relacionados con una muestra de orina que el señor Ramírez Ferrer le entregara a uno de los monitores del Instituto de Ciencias Forenses (en adelante Instituto), el 20 de diciembre de 1996, durante una recolec-ción de muestras de orina realizada a los miembros de la División de Extradiciones de la Policía de Puerto Rico con el fin de detectar la presencia de sustancias controladas.(3) La muestra entregada por el señor Ramírez Ferrer fue analizada por un técnico de laboratorio del Instituto y el análisis arrojó un resultado positivo a cocaína y metabolito de cocaína. (4)
En la referida resolución, el Superintendente le notificó al señor Ramírez Ferrer su intención de expulsarlo de la Uniformada como sanción. No obstante, le apercibió de su derecho a una vista administrativa de naturaleza informal, en la cual le explicarían los cargos y le brindarían la oportunidad de ofrecer su versión.
*326La referida vista administrativa se celebró los días 19 de junio y 2 de julio de 1997.(5) El 6 de octubre de 1997, el Superintendente le confirmó al señor Ramírez Ferrer su expulsión del puesto que ocupaba en la Policía y le aperci-bió de su derecho a apelar dicha determinación ante la Comisión de Investigación, Procesamiento y Apelación (C.I.P.A.).(6)
El 14 de octubre de 1997, el señor Ramírez Ferrer pre-sentó un recurso ante la C.I.P.A. Argüyó que el proceso de recolección de la muestra no cumplió con el debido proceso de ley ni las directrices del Reglamento de la Policía para levantar muestras de dopaje. Adujo que se cometieron errores en el análisis y en las pruebas químicas; que no se estableció la cadena de evidencia en cuanto al manejo y análisis de la muestra, y que la muestra no fue analizada por el perito que fue presentado como testigo.(7)
Luego de varios incidentes procesales, el 27 de enero de 1998 el señor Ramírez Ferrer le solicitó a la C.I.P.A. que le ordenara al Instituto entregarle varios documentos relacio-nados con la toma, el manejo y el análisis de las pruebas de dopaje realizadas por dicha institución.(8) El 8 de mayo de 1998, insistiendo en este mismo asunto, el señor Ramírez Ferrer le solicitó mediante moción a la C.I.P.A. que se ex-presara en cuanto al escrito que requería del Instituto la entrega de toda la documentación relacionada con la ca-dena de evidencia y el análisis químico.(9) Dicha moción fue denegada con un escueto “no ha lugar” por la C.I.P.A., me-diante Resolución de 28 de mayo de 1998.(10) No obstante, el 20 de enero de 1999, el señor Ramírez Ferrer reiteró su solicitud, mediante “Moción urgente y solicitud de elimi-*327nación de prueba por falta de disponibilidad”, expresando que aún la Policía no le había entregado los documentos del Instituto que él les había solicitado.(11) En dicha moción requirió, además, que se le impidiera utilizar a la Policía todo documento o testimonio perteneciente o en manos del Instituto, así como todo testimonio relacionado con él.
La vista ante la C.I.P.A. se celebró los días 25 y 26 de enero, 3, 4 y 5 de mayo, 10 de junio, y 7 y 14 de octubre de 1999.(12) Durante esa vista, además de su propio testimo-nio, el señor Ramírez Ferrer presentó el testimonio de dos peritos: el doctor José A. Tavárez Valle, doctor en medicina y médico revisor de sustancias controladas, y el señor Graham Castillo, licenciado en química. También presentó el testimonio de los siguientes compañeros de trabajo: te-niente Irving Lugo García, capitán Sergio Irizarry Silva, agente Mario Reyes Mulero, sargento Edwin Teruel Almo-dovar, sargento Héctor Orta Calderón, agente Celestino Vázquez Vázquez, agente Carlos Santos Meléndez y agente Eulalio Ortiz Ostolaza. Como prueba documental, el señor Ramírez Ferrer presentó una prueba de dopaje que se le practicara en 1992 y una carta fechada 24 de febrero de 1995, en la cual se le nombraba Agente del Año 1994. Como prueba documental ofrecida, pero no admitida, presentó copia del récord médico suyo que obraba en la oficina del doctor Tavárez Valle y un informe pericial del licenciado Graham Castillo sobre una prueba de dopaje que se le hiciera el 3 de abril de 1997 utilizando una mues-tra de su cabello.
Por su parte, el Departamento de la Policía presentó a los siguientes testigos: Sr. Flor Matos De Jesús, Sra. Rosa A. De Jesús Colón, Sra. Myrna Parson González, Sr. Tomás Medina Fernández, Sr. Rafael Martínez Rosa y Sra. Zama-ris Flores. Como prueba documental, presentó los resulta-*328dos de la muestra de orina tomada al señor Ramírez (se aceptó con la objeción del señor Ramírez Ferrer); él formu-lario ICG — 2, parte A-96, que contenía información sobre la donación de muestra, y la parte D-96 del mismo formula-rio, que contenía información sobre los resultados de laboratorio.
El 18 de octubre de 1999, y luego de recibida toda la prueba testifical y documental, la C.I.P.A. emitió una reso-lución que confirmaba la decisión del Superintendente.(13) Determinó, entre otras cosas, lo siguiente:
Conforme con el procedimiento establecido, el apelante donó una muestra de orina para fines de análisis. El encargado de recolectar las muestras lo fue el Sr. Tomás Medina Fernández, su función fue la de tomar la temperatura a la muestra, se-llarla, verificar las iniciales e incluirla en un lote de 137 muestras. El número de control asignado al envase del ape-lante fue el 13747 que se consigna tanto en la denominada hoja de control como en el envase. (Ex 1 P. Apelada) El Sr. Luis Rodríguez Félix fue el encargado de entregar los envases. El apelante fue advertido de su derecho a obtener parte de la muestra pero no la solicitó.
El lote de las muestras fue custodiado ese mismo día por el Sr. Tomás Medina al laboratorio de Toxicología del Instituto de Ciencias Forenses!,] donde el químico Rafael Martínez Rosas realizó el primer análisis denominado inmuno-ensayo, cuyo propósito es el rastreo (sean) de alguna de las familias de dro-gas narcóticas, Cannabinoides, Opiáceos o Cocaína. La mues-tra analizada y que correspondió al apelante arrojó positivo a Cocaína, El químico Martínez Rosa recibió el lote de muestras de orina número 123137-3 que contenía la muestra 13747 do-nada por el apelante.
La muestra del apelante fue sometida también a un análisis de corroboración, y el mismo fue efectuado por la química, Rosa De Jesús Colón[,] que determinó que la muestra del ape-lante arrojó positivo a metabolito de Cocaína (Benzoyl Ecgo-nina) en 10.20 mg y a la sustancia como tal en 0.60. El método utilizado fue el de cromatografía de gases acoplado al espectro de masas (GMCS)[.] Este último análisis se realizó el 8 de enero de 1997. (Ex 111-Apelada)
El apelante hizo constar en la hoja de control que al mo-*329mentó de donar la muestra estaba ingiriendo los siguientes medicamentos [:] Zoma, Flexeril, Zovirax 800 mg, Relaten 500 mg y Xanax 0.5 mg, ésta última para el tratamiento de la Ansiedad y el Zovirax para una enfermedad cutánea (herpes simplex).(14)
Concluyó la agencia administrativa, aquí recurrida, que el señor Ramírez Ferrer no aportó prueba que desvirtuara la confiabilidad del procedimiento científico utilizado por los funcionarios del Instituto. Finalmente, sostuvo que con-forme a la prueba desfilada, las faltas graves imputadas fueron cometidas y que la evidencia presentada por el De-partamento de la Policía fue suficiente para acreditar la observancia escrupulosa de la cadena de custodia de la muestra y el consecuente resultado. No obstante, cabe des-tacar que durante las referidas vistas el señor Ramírez Ferrer presentó el testimonio del licenciado Graham Castillo, quien declaró, entre otras cosas, que las cantidades reportadas en el análisis de la muestra de orina no corres-pondían a una dosis normal de droga.(15) Testificó, además, que para arrojar tales resultados la persona tendría que haber tomado una sobredosis de dicha droga. Asimismo, señaló que si el señor Ramírez Ferrer había ingerido el medicamento Soma —que contiene codeína— el análisis debió haber reflejado un resultado positivo para opiáceo. Sin embargo, expresó que el resultado fue negativo en cuanto a dicha sustancia.
El 28 de febrero de 2000, el señor Ramírez Ferrer pre-sentó una solicitud de reconsideración ante la C.I.P.A.,(16) la cual fue declarada no ha lugar mediante una resolución notificada el 15 de marzo de 2000.(17) Inconforme con dicha determinación, el 14 de abril de 2000 presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones en *330el cual alegó, en esencia, que erró la C.I.P.A. al validar el procedimiento de recolección de muestra de orina, a pesar de que el día que fue recogida no se encontraba en su uni-dad de trabajo, sino que fueron a buscarlo a su casa para requerirle la muestra.(18) Adujo, además, que erró la refe-rida agencia administrativa al no concederle copia de la documentación necesaria para controvertir la prueba sobre la cadena de evidencia. Finalmente, expresó que erró la C.I.P.A. al validar como correcto el resultado positivo arro-jado en la prueba de detección de sustancias controladas.
Ante los errores señalados, el referido foro intermedio apelativo emitió una sentencia que revocó la resolución de la C.I.P.A. Concluyó que el Departamento de la Policía no presentó la evidencia necesaria para establecer la cadena de evidencia y, por ende, la confiabilidad del procedimiento. Sostuvo, además, que la C.I.P.A. abusó de su discreción al no permitirle al aquí recurrido el descubri-miento de prueba solicitado. Determinó que por no contar con copia de dichos documentos, al allí peticionario se le hizo imposible, durante los procedimientos ante la C.I.P.A., confrontar a los empleados del Instituto, los cuales figura-ban como testigos del Departamento de la Policía, y de este modo impugnar la confiabilidad del procedimiento dirigido a levantar las muestras de dopaje.
Inconforme con tal dictamen, el Procurador General re-curre ante nos mediante una Petición de Certiorari, seña-lando como errores cometidos por el Tribunal de Circuito de Apelaciones los siguientes:
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE NO SE ESTABLECIÓ LA CADENA DE EVIDENCIA Y POR LO TANTO EL PROCEDIMIENTO NO RESULTA CONFIABLE.
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE NO SE CUMPLIÓ CON EL DEBIDO PROCESO DE LEY.
*331J
El Departamento de la Policía no está satisfecho con la determinación del Tribunal de Circuito de Apelaciones, que concluyó que la C.I.P.A. abusó de su discreción al negarle al señor Ramírez Ferrer el descubrimiento de prueba soli-citado y, en consecuencia, le violó su derecho a un debido proceso de ley. El recurrido acudió ante dicho foro interme-dio apelativo por entender que el proceso en el cual se le detectó la presencia de sustancias controladas en su cuerpo no era confiable y por la negativa de la C.I.P.A. a permitirle el descubrimiento de prueba necesario para impugnar dicho procedimiento. Veamos.
Mediante la Orden General Núm. 90-1 emitida por el Superintendente se estableció el procedimiento para detectar la presencia de sustancias controladas en los empleados de esa dependencia gubernamental. Dicho procedimiento provee para que todo empleado, sin importar su rango o posición, pueda ser seleccionado para urinálisis. Provee, además, para que todos los empleados puedan ser seleccionados por lo menos una vez al año para urinálisis y en ningún caso en más de dos ocasiones durante un año natural, salvo que se haya obtenido un resultado positivo debidamente corroborado, o que el empleado esté en un proceso de consejería, tratamiento o rehabilitación.
En dicha orden general se prescribió que las faltas, me-didas disciplinarias y procedimientos contenidos en la ley y en el Reglamento de Personal de la Policía de Puerto Rico serían aplicables a los empleados de esa agencia que arro-jaran un resultado positivo en las pruebas de detección de sustancias controladas.(19)
El Reglamento de Personal de la Policía de Puerto Rico establece que el Superintendente tiene la facultad de *332imponer sanciones disciplinarias contra un miembro de dicho Cuerpo cuya conducta esté en contravención a sus normas.(20) Se considerará a estos efectos como una falta grave el uso de drogas, tranquilizantes o estimulantes, a menos que los mismos sean por prescripción facultativa.(21) Cuando a través del resultado positivo de una prueba de detección de sustancias controladas el Superintendente ad-viene en conocimiento de que un empleado hace uso de éstas, la sanción a imponerse será la expulsión o destitu-ción del empleado, según corresponda.
El referido reglamento dispone que en los casos en que la decisión del Superintendente implique la destitución o expulsión de un miembro de la fuerza, este último será advertido de su derecho a impugnar dicha decisión ante la C.I.P.A.(22)
La C.I.P.A. actuará como cuerpo apelativo con jurisdic-ción exclusiva para oír y resolver apelaciones interpuestas por los miembros de la uniformada cuando el Superinten-dente les haya impuesto cualquier medida disciplinaria con relación a una falta grave.(23) La vista celebrada ante la C.I.P.A. es una especie de juicio de novo, donde el orga-nismo administrativo tiene la oportunidad de escuchar toda la evidencia y otorgarle el valor probatorio que a su juicio merezca.(24)
El Reglamento de la Comisión de Investigación, Procesamiento y Apelación sobre Normas de los Procedimientos de la Comisión, Reglamento Núm. 5543 de 28 de febrero de 1997 (Reglamento Núm. 5543 de la C.I.P.A.), establece las normas a seguir en los procedimientos adju-*333dicativos que se celebran ante sí.(25) Dispone que las vistas se llevarán a cabo ante esa agencia, constituida por tres o más miembros, o por un comisionado o abogado examinador. (26) Este último tendrá facultad para disponer de todos los asuntos procesales y relativos a la evidencia a presentarse en el caso, incluso los incidentes relativos al descubrimiento de prueba, y podrá emitir las resoluciones interlocutorias que sean necesarias.(27) Entre las faculta-des de la C.I.P.A. se encuentran ordenar la comparecencia y declaración de testigos, así como la presentación de pa-peles, registros, documentos u otra evidencia relacionada con cualquier asunto ante su consideration(28)
La C.I.P.A., luego de celebrar la vista correspondiente, puede confirmar, revocar o modificar la determinación o actuación de la cual se haya apelado, o podrá imponer cualquier sanción que la autoridad facultada para sancionar hubiese podido imponer.(29) Las decisiones de la C.I.P.A. son finales y obligatorias para las partes, sujetas únicamente a revisión por parte de los tribunales.(30) Nó-*334tese, pues, que la vista que se celebra ante la C.I.P.A. es propiamente una vista formal, porque en ella se ventilan de manera definitiva, a nivel administrativo, todos los de-rechos del empleado, y las determinaciones de hecho de esa agencia están sujetas, únicamente, al limitado ámbito de la revisión judicial. En este sentido, es equivalente a un juicio en sus méritos.
*333“La parte adversamente afectada por una resolución, u orden parcial o final de la CIPA, podrá dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsi-deración de la resolución u orden a tenor con lo dispuesto en la Sección 3.15 de la Ley 170 del 12 de agosto de 1988, según enmendada.
“La CIPA, dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a decursar nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso.
“Si se tomare alguna determinación en su consideración, el término para solici-tar revisión empezará a decursar desde la fecha en que se archive en autos una copia de la notificación de la resolución de la CIPA resolviendo definitivamente la moción, *334cuya resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción.
La Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (Ley de Procedimiento Administrativo Uniforme(31) dis-pone el mecanismo que deben seguir por las agencias en los procedimientos de adjudicación. Cuando una agencia deba adjudicar formalmente una controversia, deberá salvaguardar los derechos siguientes:
1. Derecho a notificación oportuna de los cargos o quere-llas o reclamos en contra de una parte.
2. Derecho a presentar evidencia.
3. Derecho a una adjudicación imparcial.
4. Derecho a que la decisión sea basada en el expediente. (Énfasis suplido.)
En cuanto a la aplicabilidad de los mecanismos de descubrimiento de prueba en los procedimientos administrativos adjudicativos, la See. 3.8 de la Ley de Procedimiento Administrativo Uniforme(32) dispone lo siguiente:
(a) Los procedimientos de descubrimiento de prueba no se-rán de aplicación a los casos de adjudicación administrativa, *335a menos que se autoricen en los reglamentos de procedimiento de adjudicación de la agencia y así lo autorice el funcionario que presida el procedimiento adjudicativo. No obstante lo an-teriormente dispuesto, en los reglamentos de las agencias se garantizará a todo querellado el derecho a los mecanismos de descubrimiento de prueba para los casos en que el procedi-miento de adjudicación sea promovido a iniciativa de la agencia.
*334“Si la CIPA dejare de tomar alguna acción con relación a la moción de reconsi-deración dentro de los noventa (90) días de haber sido radicada una moción acogida para resolución, perderá jurisdicción sobre la misma y el término para solicitar la revisión empezará a decursar a partir de la expiración de dicho término de noventa (90) días salvo que el Tribunal, por justa causa, autorice a la CIPA una prórroga para resolver, por un tiempo razonable.
“La parte que solicite la revisión ante el Tribunal de Circuito de Apelaciones notificará su escrito a la CIPA y a las demás partes dentro del término de treinta (30) días que le concede la ley para solicitar dicha revisión.”
*335(b) Podrá, además, emitir citaciones para la comparecencia de testigos; órdenes para la producción de documentos, mate-riales u otros objetos; y órdenes protectoras, conforme a las Reglas de Procedimiento Civil.
(c) En caso de incumplimiento de una orden o requerimiento emitido al amparo del inciso (b) de esta sección, la agencia podrá presentar una solicitud en auxilio de su jurisdicción en la sala con competencia del Tribunal de Primera Instancia, y éste podrá emitir una orden judicial en la que ordene el cum-plimiento de la persona en cuestión bajo apercibimiento de que incurrirá en desacato si no cumple con dicha orden. (Én-fasis suplido.)
No obstante la disposición anterior, hemos reiterado que “nada impide que en casos apropiados se adopten normas de las Reglas de Procedimiento Civil para guiar el curso del proceso administrativo cuando las mismas propicien una solución justa, rápida y económica de dichos procedimientos”.(33)
El Reglamento de la C.I.P.A. dispone, sobre el tema de descubrimiento de prueba, que “en las apelaciones radicadas, el abogado examinador podrá autorizar el uso de algún mecanismo de descubrimiento de prueba en el ejercicio de su discreción”(34) El Art. 5 de la Ley Orgánica de la Comisión de Investigación, Procesamiento y Apelación dispone que esa agencia podrá ordenar no sólo la comparecencia y declaración de testigos, sino la presentación de cualesquiera libros, papeles, registros, documentos u *336otra evidencia relacionados con cualquier asunto ante su consideración. (35)
hH HH h-I
En el caso ante nos, la decisión del Superintendente de expulsar al Sr. Félix Ramírez Ferrer de la agencia se fun-damentó en el resultado positivo de una prueba de detec-ción de sustancias controladas que le fue practicada. El agente Félix Ramírez Ferrer acudió en revisión de esa de-terminación ante la C.I.P.A., donde solicitó que se le sumi-nistraran los documentos relacionados con la prueba de dopaje que le fue practicada. Como señaláramos anterior-mente, el Reglamento Núm. 5543 de la C.I.RA. reconoce y autoriza el uso de mecanismos de descubrimiento de prueba, sujeto a la discreción del abogado-examinador. Por lo tanto, nos corresponde determinar si en este caso el agente afectado por la decisión del Superintendente era acreedor de que el abogado-examinador autorizara el des-cubrimiento de la prueba que se relaciona con la toma, el manejo y el análisis de la prueba de dopaje, de manera que pueda atacar la confiabilidad de ese procedimiento.
En ocasiones anteriores nos hemos enfrentado a situaciones similares. Primero, en López Vives v. Policía de P.R.,(36) nos enfrentamos al reclamo de un empleado que cuestionó la decisión de la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) de negarle el acceso a un alegado informe confidencial, el cual motivó su destitución de la uniformada. En esa ocasión expresamos que la función de J.A.S.A.P., al igual que otros organismos administrativos a nivel apelativo, a los cuales le han sido delegados poderes de adjudicación, consiste en decidir una controversia fáctica entre *337personas, aplicando a los hechos específicos del caso las normas y el derecho vigente.(37) La comparecencia ante J.A.S.A.R es la última oportunidad que tiene el peticiona-rio en el procedimiento administrativo para confrontar la prueba y defenderse; en este sentido es equivalente a un juicio en sus méritos, ya que una vez J.A.S.A.P. emite su dictamen, el único remedio disponible es un recurso de re-visión ante el Tribunal de Circuito de Apelaciones, donde el alcance de la intervención judicial es limitado(38) Allí ex-presamos lo siguiente:
Desde la creación a principios de siglo de estas agencias administrativas, los tribunales han aceptado que para desem-peñar adecuadamente las múltiples funciones asignadas en esta sociedad al Estado era nécesario otorgar poderes de adjudicación. La preocupación inicial de los tribunales con la constitucionalidad de la delegación de múltiples poderes a es-tas entidades fue superada en la década del cuarenta y ahora la revisión judicial mayormente se ha convertido en un instru-mento para evitar actuaciones arbitrarias y velar por el cum-plimiento estricto con el debido proceso. ...
Por la naturaleza de los poderes delegados, requerimos que los tribunales administrativos a nivel apelativo adopten proce-dimientos que le permitan■ al apelante una oportunidad de ser oído para defenderse y presentar su caso en un proceso con las garantías adecuadas. (Enfasis suplido y citas omitidas.(39)
Añadimos que entre estas garantías, una parte afectada tiene derecho a presentar toda la prueba necesaria para sostener su reclamo, así como para refutar oralmente o por escrito la evidencia sometida en su contra. Reiteramos que el debido proceso de ley “no es un molde *338rígido que prive de flexibilidad a los organismos adminis-trativos, pero requiere un proceso justo y equitativo que respete la dignidad de los individuos”.(40) Finalmente, con-cluimos que el entonces peticionario debió tener acceso al referido informe “en una etapa significativa del procedi-miento”, como lo es la vista apelativa celebrada por J.A.S.A.P. En consecuencia, devolvimos el caso a J.A.S.A.P. para que le permitiera al peticionario tener acceso al docu-mento en cuestión y continuaran con los procedimientos de rigor. (41)
En Ríos Colón v. F.S.E.(42) nos pronunciamos en forma similar. El funcionario encargado de adjudicar la controversia en la agencia administrativa había autorizado el descubrimiento de prueba, por lo que debíamos resolver si el Reglamento de la Junta de Apelaciones(43) autorizaba el uso de los mecanismos de descubrimiento. Este Tribunal reconoció que en un procedimiento formal de adjudicación el promovente de la acción tiene un interés legítimo en el descubrimiento previo de la prueba.(44) Ello es así porque el derecho del promovente de presentar evidencia para sostener sus argumentos se ejerce esencialmente ante el cuerpo o tribunal administrativo a nivel apelativo. La posterior revisión de la decisión de tal cuerpo, por parte del Tribunal de Circuito de Apelaciones, estará limitada a determinar si la decisión está apoyada por evidencia sustancial. En esa ocasión dispusimos que “[i]mpedir o limitar innecesaria-*339mente el acceso al descubrimiento dé prueba en estos casos, pues, puede dar lugar a que se conculque el debido proceso de ley y las disposiciones de la L.P.A.U. que son pertinentes”.(45)
IV
Con relación al caso de autos, el reglamento que rige los procedimientos ante la C.I.P.A. dispone que el uso de me-canismos de descubrimiento de prueba estará sujeto a la discreción del abogado-examinador.(46) Sin embargo, dicha discreción no es absoluta; su ejercicio está limitado por el debido proceso de ley.(47)
Refiriéndonos al ejercicio de la discreción en el ámbito administrativo, en Debién v. Junta de Contabilidad(48) expresamos que el ejercicio de la discreción administrativa debe tener una base de razonabilidad.
De ordinario, la discreción administrativa es amplia y debe ser respetada por los tribunales. No obstante, para que una determinación emitida por una agencia adminis-trativa pueda merecer deferencia por parte nuestra, ésta debe ejercerse razonablemente y de conformidad con los ob-jetivos del estatuto. (49)
Adviértase que la C.I.P.A es un cuerpo o tribunal administrativo a nivel apelativo que realiza funciones cuasijudiciales.(50) Las actuaciones de esta agencia se asemejan a las de un tribunal, debido al poder de adjudicación *340que le fue delegado.(51) Por tal razón, el abogado-examina-dor que preside la vista debe ajustarse a los principios bá-sicos que rigen la discreción judicial.
Según ha sido definida por este Tribunal, “[l]a discreción, naturalmente, significa, tener poder para decidir de una u otra forma, esto es, para escoger entre uno o varios cursos de acción”.(52) No obstante, en el ámbito judicial el concepto “discreción” no significa poder para actuar de una forma u otra haciendo abstracción del derecho.(53) Razón por la cual reiteradamente hemos expresado que la “[d]iscreción es, pues, una forma de razonabilidad aplicada al discernimiento judicial para llegar a una conclusión justiciera ...”. (Énfasis suplido y en el original.)(54) Su ejercicio está inexorable e indefectiblemente atado al concepto de la razonabilidad.(55)
Este Tribunal ha señalado las situaciones en las cuales se considera que el encargado de adjudicar la controversia ha incurrido en abuso de discreción. Son éstas las siguientes:
[C]uando el juez, en la decisión que emite, no toma en cuenta e ignora, sin fundamento para ello, un hecho material importante que no podía ser pasado por alto; cuando por el contrario el juez, sin justificación y fundamento alguno para ello, le concede gran peso y valor a un hecho irrelevante e inmaterial y basa su decisión exclusivamente en el mismo; o cuando, no obstante considerar y tomar en cuenta todos los hechos materiales e importantes y descartar los irrelevantes, *341el juez livianamente sopesa y calibra los mismos. (Énfasis suplido.(56)
Al ejercer su discreción de permitir o no el uso de mecanismos de descubrimiento de prueba, el abogadoexaminador que preside las vistas ante la C.I.P.A. debe aplicar su discernimiento de forma razonable, teniendo como fin último alcanzar una solución justa. (57) La discreción no puede ejercerse de forma arbitraria o irrazonable. Por tal razón deben sopesarse, por un lado, el interés legítimo de una parte en el descubrimiento previo de prueba(58) y, del otro, el interés de la agencia de resolver las controversias ante su consideración en forma expedita y sin las trabas procesales de los tribunales de justiciad(59)
Los documentos en cuestión que el abogado-examinador de la C.I.P.A. se negó a autorizar en el descubrimiento de prueba eran los siguientes: (1) todos los documentos rela-cionados con la toma de la muestra; (2) todos los documen-tos que acreditaban la cadena de custodia desde que se tomó la muestra de orina hasta que el laboratorio informó el resultado; (3) copias de las páginas de cualquier libro, libreta, bitácora u objeto similar que se usen para llevar récord de la muestra; (4) copia de la metodología oficial para la detección de la cocaína en la orina; (5) procedimien-tos, protocolos y guías oficiales que se usen en la detección de cocaína en la orina; (6) copias de los expedientes de pruebas de proficiencia y de control de calidad; (7) informe sobre los límites de detección y cut off’s en la detección de cocaína en la orina; (8) copia de las calibraciones de todos los instrumentos o equipos que se hayan usado en la detec-ción de cocaína en la orina, y (9) copia de todos los informes de laboratorio que tengan relación con sus muestras.
*342Un análisis de la solicitud sobre descubrimiento de prueba presentada ante la C.I.P.A. nos lleva a concluir, en conformidad con el Tribunal de Circuito de Apelaciones, que la información solicitada por el Sr. Félix Ramírez Fe-rrer era pertinente, relevante y necesaria para presentar e ilustrar a ese organismo administrativo sobre su posición, y que estaba al alcance inmediato del Instituto y no resul-taba onerosa. El autorizar el descubrimiento de la informa-ción solicitada no acarreaba un atraso indebido en los pro-cedimientos ante la agencia administrativa; todo lo contrario, propiciaba una solución justa y rápida.
A la luz de estos hechos y al amparo del derecho constitucional del agente de la Policía expulsado a un debido proceso de ley, es forzoso concluir que el abogadoexaminador abusó de su discreción al negarle al Sr Félix Ramírez Ferrer el acceso a los documentos solicitados. Un análisis ponderado de los intereses en controversia nos llevan a resolver que el abogado-examinador debió darle un peso adecuado al interés legítimo que tenía el agente de la policía expulsado en descubrir aquellos documentos relacionados con la toma, el análisis y el manejo de la prueba de dopaje. Adviértase que a pesar de que el uso de pruebas científicas goza de gran aceptación, éstas están sujetas a error. (60)
La actuación del abogado-examinador privó al Sr. Félix Ramírez Ferrer de un efectivo ejercicio de su derecho a una vista formal, parte fundamental de la garantía constitucional a un debido proceso de ley.(61) Como corolario de esa garantía se encuentra el derecho de una parte afectada por una determinación administrativa a “presentar toda la prueba necesaria para sostener su reclamo, así *343como refutar oralmente o por escrito la evidencia sometida en su contra”.(62)
El facilitar el acceso del Sr. Félix Ramírez Ferrer a los documentos relacionados directamente con su expulsión del Departamento de la Policía, no constituía, bajo las cir-cunstancias particulares de este caso, de forma alguna, un obstáculo a una solución justa y rápida de la controversia.
V
Por los fundamentos anteriormente expuestos, se con-firma la sentencia recurrida, emitida por el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.


 Apéndice de la Petición de certiorari, pág. 65.


 íd., págs. 65-66.


 Id.


 Id.


 íd., págs. 59-64.


 íd.


 íd., pág. 69.


 íd., págs. 77-78.


 íd., págs. 80-81.


 íd., pág. 82.


 íd., págs. 83-84.


 íd., pág. 3.


 íd., págs. 59-64.


 íd., págs. 60-61.


6) íd., págs. 188-193.


 íd., págs. 50-55.


 íd., pág. 48.


 íd., págs. 26-45..


 Inciso 1(1) de la Orden General Núm. 90-1 de la Policía de Puerto Rico de 1ro de abril de 1990.


 Art. 14.3 del Reglamento de Personal de la Policía de Puerto Rico, Regla-mento Núm. 4216 de 3 de julio de 1981 (Reglamento de la Policía).


 Art. 14.5(A)(15) del Reglamento de la Policía, supra.


 Art. 14.3(b)(1)(a) del Reglamento de la Policía, supra.


 1 L.P.R.A. see. 172(2).


 Arocho v. Policía de P.R., 144 D.P.R. 765, 772 (1998).


 Reglamento de la Comisión de Investigación, Procesamiento y Apelación sobre Normas de los Procedimientos de la Comisión, Reglamento Núm. 5543, 28 de febrero de 1997 (Reglamento Núm. 5543 de la C.I.P.A.).


 Art. 24 del Reglamento Núm. 5543 de la C.I.P.A., supra.


 Art. 30 del Reglamento Núm. 5543 de la C.I.P.A., supra.


 Art. 23(1) del Reglamento Núm. 5543 de la C.I.P.A., supra.


 1 L.P.R.A. see. 172.


 Véanse 1 L.P.R.A. see. 173 y el Art. 33 del Reglamento Núm. 5543 de la C.I.P.A., supra. Este último dispone lo siguiente:


 3 L.P.R.A. see. 2151.


 3 L.P.R.A. see. 2158.


5) Pérez Rodríguez v. P.R. Park. Systems, Inc., 119 D.P.R. 634, 639-640 (1987). Véanse: Berrios v. Comisión de Minería, 102 D.P.R. 228 (1974); Martínez v. Tribunal Superior, 83 D.P.R. 717 (1961).


6) Art. 21 del Reglamento Núm. 5543 de la C.I.P.A., supra.


 1 L.P.R.A. see. 176.


 118 D.P.R. 219, 259 (1987).


 López Vives v. Policía de P.R., supra; López v. Junta Planificación, 80 D.P.R. 646, 667 (1958).


 López Vives v. Policía de P.R., supra.


 López Vives v. Policía de P.R., supra, pág. 239. Véanse: Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Rodríguez v. Tribunal Superior, 104 D.P.R. 335 (1975); Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); López v. Junta Planificación, supra; Mathews v. Eldridge, 424 U.S. 319 (1976); Goss v. Lopez, 419 U.S. 565 (1975); S.G. Breyer y R.B. Stewart, Administrative Law and Regulatory Policy: Problems, Text, and Cases, 2da ed., Boston, Little, Brown and Co., 1985, Cap. 7, pág. 699 et seq.


 López Vives v. Policía de P.R., supra; L.H. Tribe, American Constitutional Law, Nueva York, Foundation Press, 1978, Sec. 10-7, pág. 503; B. Schwartz, Administrative Law, 3ra ed., Boston, Little, Brown and Co., 1991, Cap. 5, págs. 224 — 292.


 López Vives v. Policía de PR., supra.


 139 D.P.R. 167 (1995).


 Este organismo fue creado por el Reglamento de Personal de la Corporación del Fondo del Seguro del Estado de 1ro de marzo de 1983 para revisar: (1) las deci-siones del Administrador en casos de destituciones, cesantías, suspensiones de em-pleo y sueldo, y cualquier acción de carácter disciplinario, y (2) las decisiones de éste en caso de clasificación o reclasificación de puestos, o de cambio en los deberes, autoridad o responsabilidades de un puesto.


 Ríos Colón v. F.S.E., supra, pág. 178.


 íd.


 Art. 21 del Reglamento Núm. 6543 de la C.I.P.A.


 Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); López v. Junta Planificación, supra.


 76 D.P.R. 96, 104 (1964). Véase Thompson v. Junta de Contabilidad, 96 D.P.R. 879, 895 (1969).


 Medina Bernard v. Adm. Corrección, 126 D.P.R. 800, 808 (1990), opinión concurrente el Juez Asociado Señor Negrón García.


 Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 338 (1986).


61) D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Colombia, Ed. Forum, 2001, pág. 155, citando a FCC v. Pottsville Broadcasting Co., 309 U.S. 134, 143 (1940).


62) Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211 (1990).


63) Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964); Negrón v. Srio. de Justicia, 154 D.P.R. 79 (2001).


64) Bco. Popular de PR. v. Mun. de Aguadilla, 144 D.P.R. 651, 657 (1997). Véanse: Pueblo v. Dávila Delgado, 143 D.P.R. 157 esc. 15 (1997); Pueblo v. Ortega Santiago, supra; Pueblo v. Sánchez González, supra.


65) Pueblo v. Ortega Santiago, supra.


 id.


 Bco. Popular de P.R. v. Mun. de Aguadillo, supra.


 Ríos Colón v. F.S.E., supra, pág. 178.


 Fernández, op. cit., pág. 159.


 H.M. Brau Del Toro, Nociones sobre la naturaleza y el fundamento del con-cepto de la cadena de evidencia en casos científico-legales, 43 (Núm. 3) Rev. C. Abo. P.R. 403 (1982).


 Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme, supra.


 López Vives v. Policía de P.R., supra, pág. 231.